Citation Nr: 1116159	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  08-22 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision by the RO in Houston, Texas that in pertinent part, denied service connection for diabetes mellitus, Type II. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his July 2008 VA Form 9 (substantive appeal), the Veteran indicated that he wanted to appear at a hearing before a Veterans Law Judge at the RO (i.e., a Travel Board hearing).  By a letter dated in February 2011, the Veteran was informed that such a hearing had been scheduled for March 2, 2011 before the undersigned Acting Veterans Law Judge.  The Veteran failed to appear for that scheduled hearing.  By a letter dated on March 5, 2011, and received by VA later in March 2011, the Veteran stated that he was unable to get a ride to his scheduled hearing, and requested that his Travel Board hearing be rescheduled.  This letter is construed as a motion for a new hearing.  Based upon the information contained in that motion, the undersigned finds that good cause has been shown for the Veteran's failure to appear and failure to submit a timely request for a new hearing dated.  38 C.F.R. § 20.704(d) (2010)

Hence, the case must be remanded to the RO to schedule a  new Travel Board hearing.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2010).

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a Travel Board hearing at the RO before a Veterans Law Judge at the next available opportunity, in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


